El Juez Asociado Señor Negrón Fernández
emitió la opi-nión del tribunal.
El 15 de junio de 1939 Enriqueta Rodríguez, como madre con patria potestad sobre su menor hijo Eriván Morales Ro-dríguez, radicó ante la Corte de Distrito de San Juan de-manda contra Porfirio Morales Asencio alegando, en síntesis, que el referido menor era hijo legítimo de ambos, habido en su matrimonio que quedó disuelto en el mes de octubre de *371937; que desde la fecha del divorcio el demandado pasaba a la demandante para la alimentación de dicho menor la can-tidad de $20 mensuales, la que era insuficiente para atender las necesidades del niño; que el demandado tenía entradas mensuales de $250 y estaba en condiciones de pasar a su hijo $75 mensuales para su alimentación. Terminaba suplicando que se dictara sentencia aumentando la pensión alimenticia de la cantidad de $20 a la de $75 mensuales.
Contestó el demandado negando las alegaciones esenciales de la demanda y planteando varias defensas especiales que es innecesario enumerar aquí. Como materia nueva de de-fensa, entre otras, alegó que el demandado y la demandante luego de estudiar las necesidades del menor, convinieron en que el primero le suministraría indefinidamente a la deman-dante la suma de $20 mensuales para la alimentación de su hijo, considerando que la misma era suficiente para soste-nerlo en buenas condiciones.
El demandado, al contestar la demanda, radicó moción de traslado de la acción para ante la Corte de Distrito de Ma-yagüez. Declarada sin lugar dicha moción interpuso ape-lación para ante este Tribunal contra la resolución denega-toria del traslado. El 8 de diciembre de 1939 este Tribunal revocó dicha resolución y devolvió el caso a la Corte de Dis-trito de San Juan para ulteriores procedimientos. Rodríguez v. Morales, 55 D.P.R. 746. (1) Ni la demandante ni el de-mandado realizaron gestión ulterior alguna en la acción desde que este Tribunal devolvió el caso a dicha corte en la indi-cada fecha.
El 17 de enero de 1949 pidió la demandante al Tribunal del Distrito Judicial de San Juan que dictara una orden para que el expediente del caso fuera remitido a la Corte de Distrito de Mayagüez, a tenor con lo resuelto por este *38Tribunal en Rodríguez v. Morales, supra. Así se hizo el 14 de febrero de 1949. El 25 del mismo mes la demandante solicitó de la Corte de Distrito de Mayagüez que previo los 'trámites de ley dictara sentencia declarando con lugar la demanda y condenando al demandado a pasar por vía de alimentos a su hijo menor la cantidad de $75 mensuales, las costas y los honorarios del abogado de la demandante, con los demás pronunciamientos procedentes en derecho. El 23 de mayo del mismo año el demandado solicitó de dicho tribunal por moción el sobreseimiento y archivo de la acción, que fué declarada sin lugar, así como la reconsideración de la misma, celebrándose el juicio correspondiente en 4 de agosto de 1949. Como consecuencia, en 15 de septiembre siguiente dictó sentencia aumentando la pensión alimenticia del aludido menor de la suma de $20 a la de $60 mensuales, la cual ordenó satisfacer por mensualidades adelantadas desde la fecha de la sentencia; y condenó también al demandado a pagar a la demandante, para beneficio de su hijo, la suma de $2,350 por concepto de mensualidades para alimentos dejadas de satisfacer desde el mes de diciembre de 1939 hasta la fecha de la sentencia, a razón de la suma de $20 mensuales que había sido previamente convenida entre la demandante y el demandado. Se condenó a éste al pago de las.costas y de la suma de $300 para honorarios de abogado.
No conforme el demandado con el pronunciamiento de la sentencia que le condenó al pago de las pensiones alimenticias por él dejadas de satisfacer desde diciembre de 1939, apeló para ante este Tribunal únicamente en cuanto a dicho ex-tremo.
En su señalamiento de errores sostiene el apelante, en primer lugar, que la corte inferior cometió error al declarar sin lugar la moción de archivo y sobreseimiento por él presentada en la Corte de Distrito de Mayagüez. Invoca la Regla 3 de las Reglas para las Cortes de Distrito. (2) *39Dicha Regla sin embargo, por sus propios términos, es apli-cable a aquellas acciones civiles de carácter ordinario suje-tas a calendario regular y no a aquellos procedimientos espe-ciales que no tienen que esperar calendario general para su señalamiento. Pero, como bien indican los abogados de la apelada en su alegato, aun en el supuesto de que dicha Regla fuera de aplicación a acciones de ía naturaleza de la pre-sente, no existió en este caso notificación alguna a las par-tes, según expresamente requiere dicha Regla, lo cual es indispensable para que el tribunal a su propia instancia pu-diera ordenar el archivo de dicha acción. West India Oil Co. v. Tobacco Trade Journal, 52 D.P.R. 49; Portilla v. Porto Rico Iron Works, 52 D.P.R. 180. Por último la Regla 3 de referencia, que no es otra cosa que una reglamentación del ejercicio del poder inherente de los tribunales para orde-nar el archivo de una acción por falta de gestión, no tiene carácter mandatorio y requiere, para el ejercicio de dicha facultad, que el tribunal cumpla con el requisito en ella esta-blecido cuando, por negligencia de las partes, no se hubiere hecho progreso alguno por un año o más. Éste es el de la notificación previa de cinco días a las partes. Este requi-sito no fué cumplido, ni podía serlo por la Corte de Distrito de Mayagüez a la cual se trasladó la acción el 14 de febrero de 1949.
En Puerto Rico, contrario a lo que ocurre en otras juris-dicciones, no existe estatuto alguno que disponga la caduci-dad de una acción por abandono después de radicada la demanda. En California, por ejemplo, el artículo 583 del Código de Enjuiciamiento Civil, incorporado a dicho cuerpo legal en 1905, faculta a las cortes, discrecionalmente y a moción del demandado, a declarar desistida o abandonada una demanda si no ha ido a juicio dentro de dos años después *40de radicada; disponiendo asimismo que la corte deberá decla-rar desistida toda demanda que no ha ido a juicio dentro de cinco años a partir de la fecha de su radicación. No exis-tiendo disposición alguna en ley que haga mandatorio el archivo por abandono de las acciones pendientes, y no ha-biéndose cumplido el requisito previo que establece la Regla 3 de las Reglas para las Cortes de Distrito, no podemos con-venir con el apelante en que la corte inferior cometió error al no decretar el archivo de la acción.
 Por el segundo señalamiento sostiene el apelante que fué error de la corte sentenciadora condenar al demandado a pagar pensiones alimenticias atrasadas a razón de $20 mensuales por el período de diciembre de 1939 a septiembre de 1949, a base de una solicitud sobre aumento de pensión alimenticia. Cita en su apoyo el caso de Benítez v. Benítez, 64 D.P.R. 756, sosteniendo que para reclamar pensiones atrasadas la acción procedente es la ordinaria en cobro de dinero, ya que no puede concebirse la concesión de pensiones vencidas y no pagadas dentro del procedimiento sumario utilizado por la demandante. Sugiere, además, que la moción de la demandante de 17 de enero de 1949 solicitando del Tribunal del Distrito de San Juan el traslado de la acción a la Corte de Distrito de Mayagüez equivale a la demanda de alimentos de que habla el artículo 147 de nuestro Código Civil. (3) Pero la dificultad con el argumento del apelante es que si bien la demanda radicada el 14 de junio de 1939 lo fué para aumentar la pensión de $20 mensuales previamente convenida entre las partes a la suma de $75, es lo cierto que dicha demanda constituye una reclamación para que la pensión alimenticia se fijara en $75 desde la fecha en que se interpuso; y aunque el aumento decretado en 15 de *41septiembre de 1949' a $60 fué efectivo desde esta última fecha, el tribunal 'inferior tenía facultad para ordenar que cualesquiera pensiones alimenticias dejadas de satisfacer por el demandado durante el tiempo que estuvo pendiente la acción, fuesen por éste satisfechas. Al así hacerlo y tomar como medida para ello la suma de $20 mensuales previamente convenida entre la demandante y el demandado por convenio extrajudicial, dió su aprobación a éste, incorporando a su decreto judicial dicho convenio. La corte inferior actuó correctamente pues la demanda radicada en 14 de junio de 1939 fué la primera gestión judicial de la demandante para reclamar alimentos para el menor, y éste tenía derecho a que se le abonaran desde la fecha de la interposición de la de-manda. Como existía el acuerdo previo extrajudicial fijando dicha suma en $20 mensuales, a éste se atuvo la corte, dán-dole sanción judicial, y ordenando el pago de las pensiones que bajo el mismo había dejado de satisfacer el demandado.
Es innegable que de acuerdo con nuestras decisiones en Benítez v. Benítez, supra, y Nevares v. Delgado, 63 D.P.R. 644, pudo haberse incoado una acción civil ordinaria en cobro de dinero para obtener el pago de las pensiones alimenticias dejadas de satisfacer por el demandado. Pero nada hay en dichas decisiones, ni en la ley, que impida a un tribunal —iniciada una acción para el aumento de pensión alimen-ticia — disponer incidentalmente el pago de aquellas pensiones que después de iniciado el procedimiento haya dejado de satisfacer el demandado, bien si la pensión cuyo aumento se solicita ha sido fijada previamente por decreto judicial o bien si ha sido convenida extrajudicialmente antes, como en este caso. Lo propio es que el mismo tribunal que ventila el derecho de un menor a mayores alimentos, haga efectivo el derecho de ese menor a las pensiones alimenticias no satis-fechas desde que se inició el procedimiento judicial, sin impo-nerle el oneroso trámite de tener que acudir necesariamente a un pleito plenario. Resolver lo contrario sería alentar, contrario a la tendencia procesal moderna, multiplicidad de *42acciones entre las mismas partes por meros tecnicismos de procedimientos que no justifican, en esta clase de acciones, que continúe perjudicándose un menor a quien su padre dejó de proporcionar, después de haber reconocido su necesidad a los alimentos, la suma convenida para atender a tales nece-sidades. El segundo error señalado no fué cometido.
Tampoco el tercero, pues el artículo 1866 del Código Civil, invocado por el apelante, que dispone que entre otras, la acción para exigir el cumplimiento de la obligación de pagar pensiones alimenticias prescribe por el transcurso de cinco años, no es de aplicación al caso de autos, pues las pensiones dejadas de satisfacer por el demandado lo fueron después de iniciada la acción de la demandante.

La sentencia será confirmada.

El Juez Asociado Sr. Snyder no intervino.
El Juez Asociado Sr. Marrero se inhibió.

(1) Es innecesario hacer mención a procedimientos seguidos en la Corte de Distrito de San Juan mientras se sustanciaba la apelación contra la resolución denegatoria del traslado, pues los mismos carecían de validez y quedaron sin efecto como consecuencia de la revocación por este Tribunal de la resolución denegatoria del traslado.


(2) Dicha Regla provee:
“Al llamarse el calendario en cada término regular, la Corte, motil proprio y previa notificación de, por lo menos, cinco días a las partes, *39podrá ordenar la desestimación y el archivo de todas las acciones, pleitos y procedimientos pendientes en los cuales no se hubiere hecho progreso alguno y anotádose en el récord, por un período de un año o más, debido a la negligencia de las partes; a menos que esta tardanza se justifique oportunamente a satisfacción del Tribunal.”


(3) Dicho artículo provee:
“La obligación de dar alimentos será exigible desde que los necesi-tare para subsistir la persona que tuviere derecho a percibirlos; pero no se abonarán sino desde la fecha en que se interponga la demanda.
“Se verificará el pago por meses anticipados, y cuando fallezca el alimentista, sus herederos no serán obligados a devolver lo que éste hubiese recibido anticipadamente.”